Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2022 has been entered.
 
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
Claims 1 and 9 recite “and the automatic driving vehicle is at a tail end of the platoon with the other automatic driving vehicles”, which is awkward grammatically. The examiner recommends amending the language, such as “the automatic driving vehicle is positioned at…” or similar to improve the clarity.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claims 1 and 9;
driving execution unit
communication unit 
control unit
first receiving unit
first determination unit
first transmission unit
second receiving unit
second determination unit
in claim 6; 
second transmission unit
in claim 7; 
information acquisition unit
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The examiner is interpreting the elements based on the clarifications in the remarks dated 08/18/2022, pages 11-13, as quoted below.
For example, the driving execution unit 200 necessarily has structure, as shown at page 5, lines 22-24. Further, the unit is controlled by the control unit 400 so as to operate steps of driving the vehicle, as listed in the vehicle driving execution process S150 of Figure 2, and all steps of Figure 3 which are steps of S150. 
Similarly, the communication unit necessarily has a structure and as used to operate the driving of the vehicle, as listed in the vehicle driving execution process S150 of Figure 2, and all steps of Figure 3 which are steps of S150. This is further confirmed in the specification amendments, at the appropriate reference to communication unit 300, which is used in such processes. 
Thus, Figures 2 and 3 provide for sufficient algorithms showing the use of the driving execution unit 200 and the communication unit 300. The first and second receiving units and first transmission unit are subsets of the communication unit 300 (see Figure 1), and function according to the same algorithms in a manner (receiving, transmitting) understood by one skilled in the art. See page 6, lines 14-15 (the first receiving unit receives instruction signals for driving of the automatic driving vehicle), which is S150 and Figure 3. 
See also page 10, lines 12-16. "After transmission of the first content signals (step S 154), the second receiving unit 320 receives, from the other automatic driving vehicle, second content signals indicating the driving contents to be executed by the other automatic driving vehicle upon reception of the first content signals (step S155)." The second receiving unit 320 receives a second content signal (see page 10, lines 13-24). These are within the algorithm of Figure 3 (steps S155, S156). This establishes which steps of the algorithm are performed by the second receiving unit 320, and also further confirms steps practiced by the communication unit 300 generally. 
See also page 10, lines 8-12. " When deciding that there is a vehicle from which cooperation is required when the automatic driving vehicle 50 executes the provisional -12- 
Application No. 16/779,938driving contents (step S152: YES), the control unit 400 controls the first transmission unit 315 to transmit first content signals to any other automatic driving vehicle (step S 154). The first content signals indicate the driving contents indicated by the received instruction signals and the provisional driving contents." This establishes which steps of the algorithm are performed by the first transmission unit 315, and also further confirms steps practiced by the communication unit 300 generally. 
The control unit 400 performs the process of Figure 2, and thus has an associated algorithm. The first and second determination units are utilized at least in step S150 (see page 9, lines 19-22) and substeps S152, 153, 155), (see page 10, lines 4-22) respectively. 
The second determination unit 420 is utilized within steps 5161-163 (see page 17, lines 11-27) and generally for the algorithms of Figure 4. 
The information acquisition unit 100 acquires pieces of assist information for automatic driving and has specific recited structure. See page 5, lines 3-5. A camera, LIDAR, GPS and navigation device are clearly structure. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Caveney (US20130325306A1), and further in view of Colella (US20170352268A1), Kweon (US20160169688A1) and Rothoff (US20150154871A1).
Regarding claim 1, Caveney teaches;
An automatic driving control device (taught as a controller, paragraph 0030) mounted in an automatic driving vehicle for executing automatic driving (taught as transmitting commands and instructions to automated vehicle equipment, paragraph 0163) along a planned travel route (taught as the control path, paragraph 0163), the automatic driving control device comprising: 
a driving execution unit that executes driving of the automatic driving vehicle (taught as automated vehicle equipment, paragraph 0163);  
a communication unit (taught as a communication terminal, paragraph 0030) that communicates with outside of the automatic driving vehicle (taught as receiving, paragraph 0030, and transmitting, paragraph 0036, trajectory information between vehicles); and 
a control unit (taught as a controller, paragraph 0031) that executes the automatic driving by controlling the driving execution unit (taught as automated vehicle equipment, which receives control path information from the calculated optimal trajectory, paragraph 0163), wherein the control unit is further programmed to function as an emergency vehicle recognition unit that recognizes an instruction signal (taught as the processing system [controller], paragraph 0159, including the communication terminal, shown in Fig 7),
wherein the communication unit has a first receiving unit (taught as a network interface as part of the overall processing system, paragraph 0163) that receives instruction signals for instructing driving contents of the automatic driving vehicle (taught as the network interface receiving data including control parameters, paragraph 0163), 
the control unit is configured to perform an instructed automatic driving control, different from a control of the automatic driving, when the instruction signals are received during execution of the automatic driving from outside the automatic driving vehicle (taught as, in communication with another vehicle, detecting a conflict and changing the move suppression flag to off and initiate a conflict resolution, paragraph 0115, which indicates a change in ‘modes’ from regular autonomous driving to a conflict resolution mode), the control unit has a first determination unit (taught as a controller, paragraph 0031) that determines, in the instructed automatic driving control, provisional driving contents which are the driving contents of the automatic driving vehicle according to the instruction signals (taught as the assumed trajectory, which describes the autonomous vehicle’s intended path, paragraph 0167), when the instruction signals are received during execution of the automatic driving (taught as executing the conflict detection program in update intervals [which would occur in motion], paragraph 0032), the control unit executes the automatic driving using the provisional driving contents determined in the instructed automatic driving control (taught as when no conflicts or problems are detected with the assumed trajectory, controlling the vehicle’s optimal trajectory as the assumed trajectory, paragraph 0167), and wherein the communication unit further has: 
a first transmission unit (taught as a communication terminal, paragraph 0030) that transmits in the instructed automatic driving control, first content signals indicating the driving contents indicated by the instruction signals and the provisional driving contents to other automatic driving vehicles (taught as exchanging trajectory messages with coordinating [other] vehicles, paragraph 0167); and  
a second receiving unit (taught as a network interface as part of the overall processing system, paragraph 0163) that receives, in the instructed automatic driving control, from at least one of the other automatic driving vehicles, second content signals indicating the driving contents to be executed by the at least one of the other automatic driving vehicle upon reception of the first content signals (taught as exchanging trajectory messages with coordinating [other] vehicles, paragraph 0167), wherein the control unit further has a second determination unit (taught as a controller, paragraph 0031) that determines, in the instructed automatic driving control, conclusive driving contents (taught as an optimized trajectory, paragraph 0167) which are the driving contents of the automatic driving vehicle according to the driving contents indicated by the second content signals received by the second receiving unit and the driving contents indicated by the instruction signals (taught as the optimized trajectory being calculated such that no conflict between the trajectories exist, paragraph 0167), wherein the automatic driving vehicle forms a platoon with the other automatic driving vehicles (taught as coordinating vehicles, paragraph 0167, whose system forms a platoon, paragraph 0158), and 
the control unit executes, in the instructed automatic driving control, the automatic driving based on the conclusive driving contents (taught as the coordinating cars employing the control approach, paragraph 0062 [indicating the optimized trajectory calculated]).  
While Caveney does not explicitly teach separating units into first and second determination, receiving, or transmission units, one of ordinary skill in the art would think to separate the functionality of the single controller, communication terminal and network interface taught by Caveney into the first and second determination, receiving, or transmission units respectively in order to promote redundancy. 
However, Caveney does not explicitly teach; the emergency vehicle recognition unit authenticating whether the instruction signal is proper based upon an identification code transmitted together with the instruction signal, and the instruction signals being transmitted from the emergency vehicle, and the automatic driving vehicle is at a tail end of the platoon with the other automatic driving vehicles.
Colella teaches; wherein the instruction signals are transmitted from [the examiner notes that the current language recites an intended use, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)] an emergency vehicle (taught as transmitting emergency messages [including information about the emergency and the emergency vehicle] from an emergency responder vehicle, paragraph 0018).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to send an instruction on how vehicles should behave as taught in Colella in the system taught by Caveney to improve emergency response. Emergency vehicles generally require priority, and thus differentiating between normal conflict resolution and a more preemptive emergency corridor formation, and thereby improve a driver/vehicle’s response to emergency vehicles as suggested in Colella (paragraph 0002 and 0018).
However, Colella does not explicitly teach; the emergency vehicle recognition unit authenticating whether the instruction signal is proper based upon an identification code transmitted together with the instruction signal, and the automatic driving vehicle is at a tail end of the platoon with the other automatic driving vehicles.
Kweon teaches; the emergency vehicle recognition unit authenticating whether the instruction signal is proper based upon an identification code transmitted together with the instruction signal (performing mutual authentication of an emergency vehicle, paragraph 0091 0124). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to authenticate an instruction as taught in Kweon in the system taught by Caveney as modified by Colella to improve proper response and security. As taught by Kweon, authentication allows one to determine regulatory or control rights (paragraph 0169), which helps prevent improper takeover or control of lights and other vehicles (paragraph 0124).
However, Kweon does not explicitly teach; and the automatic driving vehicle is at a tail end of the platoon with the other automatic driving vehicles.
Rothoff teaches; and the automatic driving vehicle is at a tail end of the platoon with the other automatic driving vehicles (taught as the lead vehicle [which directs the platoon] assuming an arbitrary position within the group, such as at the end, paragraphs 0019 and 0095).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the lead vehicle at arbitrary places in the platoon as taught by Rothoff in the system taught by Caveney in order to improve flexibility in the platoon.

Regarding claim 2, Caveney as modified by Colella, Kweon and Rothoff teaches;
The automatic driving control device according to claim 1 (see claim 1 rejection). Caveney further teaches; wherein the driving contents of the automatic driving include traveling of the automatic driving vehicle in the front, rear, right and left directions [the examiner is interpreting this to indicate that the driving contents are trajectory information of the vehicle] (taught as exchanging trajectory messages with coordinating [other] vehicles, paragraph 0167).  

Regarding claim 4, Caveney as modified by Colella, Kweon and Rothoff teaches;
The automatic driving control device according to claim 1 (see claim 1 rejection). Caveney further teaches; wherein the control unit communicates with the other automatic driving vehicle (taught as exchanging trajectories with other vehicles, paragraph 0167) which has received the first content signals via the communication unit to execute the automatic driving based on the conclusive driving contents in sync (taught as partially synchronous execution for the cooperative method, paragraph 0029, where each update/iteration through the communication occurs synchronously, paragraph 0065; while qualified as ‘partially’ in sync, this qualifier merely indicates the realities of practical application, such as communication lags as indicated in paragraph 0029) with the execution of the automatic driving of the other automatic driving vehicle upon reception of the first content signals (taught as the coordinating cars employing the control approach, paragraph 0062 [indicating the optimized trajectory calculated]).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Caveney (US20130325306A1) in view of Colella (US20170352268A1), Kweon (US20160169688A1) and Rothoff (US20150154871A1) as applied to claim 1, and further in view of Abe (US20170308094A1).
Regarding claim 3, Caveney as modified by Colella, Kweon and Rothoff teaches;
The automatic driving control device according to claim 1 (see claim 1 rejection). Caveney further teaches; wherein the control unit, when receiving a plurality of the instruction signals during execution of the automatic driving (taught as receiving the optimized trajectory, paragraph 0167), executes the automatic driving using the provisional driving contents determined according to the instruction signals (taught as the optimized trajectory being calculated such that no conflict between the trajectories exist, paragraph 0167). However, Caveney does not explicitly teach; in accordance with preset priority, in descending order of the priority.  
Abe teaches; in accordance with preset priority (taught as assigning ratings to trajectories, paragraph 0095), in descending order of the priority (taught as trying to execute/selecting the highest rating, paragraph 0095).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a rating system taught by Abe in the system taught by Caveney in order to improve decision making of the vehicle. Assigning a quantitative metric/rating to available trajectories allows one to objectively choose the best option under the available circumstances, and preferentially choose desirable features of the trajectory, such as suggested by Abe (paragraph 0095).

Claims 5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Caveney (US20130325306A1) in view of Colella (US20170352268A1), Kweon (US20160169688A1) and Rothoff (US20150154871A1) as applied to claim 4, and further in view of Mudalige (US20130306663A1).
Regarding claim 5, Caveney as modified by Colella, Kweon and Rothoff teaches;
The automatic driving control device according to claim 4 (see claim 4 rejection). Caveney further teaches; wherein, when the driving contents to be executed by the automatic driving vehicle are traveling in either one of the right and left directions [interpreted to mean the vehicle’s intended maneuver/trajectory shifts or turns the vehicle right or left] (while not explicitly taught as traveling in either direction, the methods taught in Caveney apply to vehicle maneuvers, including left merges, e.g. paragraph 0144), the driving contents to be executed by the other automatic driving vehicle are traveling in the other of the right and left directions, which is different from that of the automatic driving vehicle [interpreted to mean the other vehicle is moving in the opposing direction of the ‘host’ vehicle] (while not explicitly taught as traveling in either direction, the methods taught in Caveney apply to vehicle maneuvers, including merges, e.g. paragraph 0144), and the control unit executes the automatic driving of the automatic driving vehicle in sync with the execution of the automatic driving of the other automatic driving vehicle (taught as partially synchronous execution for the cooperative method, paragraph 0029, where each update/iteration through the communication occurs synchronously, paragraph 0065; while qualified as ‘partially’ in sync, this qualifier merely indicates the realities of practical application, such as communication lags as indicated in paragraph 0029). However, Caveney does not explicitly teach; in the case where the other automatic driving vehicle is present within a range set on the basis of the automatic driving vehicle as a reference, the control unit adjusts the position of the automatic driving vehicle relative to the other automatic driving vehicle so that the other automatic driving vehicle is positioned outside the range.  
Mudalige teaches; in the case where the other automatic driving vehicle is present within a range set on the basis of the automatic driving vehicle as a reference (taught as establishing a vehicle boundary with a safety margin around a vehicle, where the boundary established the ‘threat’ to avoid, paragraph 0018, Fig 2 element 24), the control unit adjusts the position of the automatic driving vehicle relative to the other automatic driving vehicle so that the other automatic driving vehicle is positioned outside the range (taught as modifying the trajectory path boundary [control of the vehicle] in accordance to the safety margin, paragraph 0019).  
It would be obvious to specify a safety boundary as taught by Mudalige in the system taught by Caveney in order to improve safety. It is a common practice to include a safety factor in considerations to compensate for potential uncertainties and mitigating circumstances, and as taught in Mudalige, allows for threat assessment (paragraph 0018).

Regarding claims 8-9, it has been determined that no further limitations exist apart from those addressed in claims 1, 4, and 5. Therefore, claims 8 and 9 are rejected under the same rationale as claim 5.

Regarding claim 10, it has been determined that no further limitations exist apart from those addressed in claims 2 and 9. Therefore, claim 10 is rejected under the same rationale as claim 2.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Caveney (US20130325306A1) in view of Colella (US20170352268A1), Kweon (US20160169688A1), and Rothoff (US20150154871A1) as applied to claim 4, and further in view of Juzswik (US20030162528A1).
Regarding claim 6, Caveney as modified by Colella, Kweon and Rothoff teaches;
The automatic driving control device according to claim 4 (see claim 4 rejection). Caveney further teaches;
wherein the communication unit further has a second transmission unit (taught as a communication terminal, paragraph 0030) and then executes the automatic driving based on the conclusive driving contents (taught as the coordinating cars employing the control approach, paragraph 0062 [indicating the optimized trajectory calculated]).   
While Caveney does not explicitly teach separating units into first and second determination, receiving, or transmission units, one of ordinary skill in the art would think to separate the functionality of the single controller, communication terminal and network interface taught by Caveney into the first and second determination, receiving, or transmission units respectively in order to promote redundancy. 
However, Caveney does not explicitly teach; that transmits in the instructed automatic driving control, a preset signal [interpreted to be a signal to notify/acknowledge receipt of the trajectory info] to the other automatic driving vehicle, and  
wherein the control unit allows the second transmission unit to transmit the preset signal, and then executes the automatic driving based on the conclusive driving contents.  
Juzswik teaches; transmits in the instructed automatic driving control, a preset signal (taught as an acknowledgment signal, paragraph 0010) to the other automatic driving vehicle (taught as transmitting the acknowledgment signal between a target vehicle and another user, paragraph 0010), and  
wherein the control unit allows the second transmission unit to transmit the preset signal (taught as transmitting an acknowledgement signal between prior to acting, paragraph 0011).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit an acknowledgement or confirmation signal in the system taught by Caveney in order to promote clear communication. Such a system allows for improved communication, even under the potential obstructions, and clarity of action as taught by Juzswik (paragraph 0009).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Caveney (US20130325306A1) in view of Colella (US20170352268A1), Kweon (US20160169688A1), Rothoff (US20150154871A1) as applied to claim 1 above, and further in view of Nakadai (US20200026300A1).
Regarding claim 7, Caveney as modified by Colella, Kweon and Rothoff teaches;
The automatic driving control device according to claim 1 (see claim 1 rejection). However, Caveney does not explicitly teach; wherein the control unit further has an information acquisition unit that communicates with the other automatic driving vehicle to acquire identification information on the other automatic driving vehicle, and 
wherein the first transmission unit, when transmitting the first content signals, transmits the first content signals together with the preliminarily acquired identification information on the other automatic driving vehicle.  
Nakadai teaches; wherein the control unit (taught as a vehicle control system, Fig 1 element 1) further has an information acquisition unit (taught as a non-travelable area plan creation unit, Fig 1 element 4) that communicates with the other automatic driving vehicle to acquire identification information on the other automatic driving vehicle (taught as using identification information to respond/communicate with other vehicles, paragraph 0073), and 
wherein the first transmission unit (taught as a transmission unit, paragraph 0073), when transmitting the first content signals, transmits the first content signals together with the preliminarily acquired identification information on the other automatic driving vehicle (taught as transmitting/broadcasting identification information to other vehicles, paragraph 0073)
It would be obvious to transmit identification information as taught by Nakadai in the system taught by Caveney in order to improve communication. As taught by Nakadai, such a system allows vehicles to accurately respond to the broadcasting vehicle when communicating planned trajectories (paragraph 0073).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Caveney (US20130325306A1) in view of Colella (US20170352268A1), Kweon (US20160169688A1), Rothoff (US20150154871A1), and Mudalige (US20130306663A1), and further in view of Abe (US20170308094A1).
Regarding claim 11, Caveney as modified by Colella, Kweon, Rothoff and Mudalige teaches;
The automatic driving control device according to claim 9 (see claim 9 rejection). Caveney further teaches; wherein the control unit, when receiving a plurality of the instruction signals during execution of the automatic driving (taught as receiving the optimized trajectory, paragraph 0167), executes the automatic driving using the provisional driving contents determined according to the instruction signals (taught as the optimized trajectory being calculated such that no conflict between the trajectories exist, paragraph 0167). However, Caveney does not explicitly teach; in accordance with preset priority, in descending order of the priority.  
Abe teaches; in accordance with preset priority (taught as assigning ratings to trajectories, paragraph 0095), in descending order of the priority (taught as trying to execute/selecting the highest rating, paragraph 0095).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a rating system taught by Abe in the system taught by Caveney in order to improve decision making of the vehicle. Assigning a quantitative metric/rating to available trajectories allows one to objectively choose the best option under the available circumstances, and preferentially choose desirable features of the trajectory, such as suggested by Abe (paragraph 0095).

Response to Arguments
The applicant argues on pages 11-13 of the remarks that the amended claims do not invoke 112f. The examiner respectfully disagrees. In cases involving a special purpose computer-implemented means-plus-function limitation (such as using a processor with special functions beyond a normal computer in controlling an autonomous vehicle), the Federal Circuit has consistently required that the structure be more than simply a general-purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. Thus, simply reciting a processor does not remove the 112f invocation.
Additionally, invocation of 112f revolves around the three-pronged analysis, reproduced with an example for additional clarity below;
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; [in this case, a “unit”] 
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and [in this case, “configured to” and “that”]
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. [in this case, no structure beyond generic units are recited]
While the “units” are shown to be connected in Figure 1, this is not included in the determination for 112f invocation. The three-pronged analysis to determine 112f invocation, as recited above, only looks at what is present in the claim language. 112f merely provides an indication that interpretation from the specification is required to determine the scope of the claim. Thus, while the applicant identifies the figures and appropriate reference in the specification, this does not preclude the 112f invocation, and further exemplify the need, under the current claim language, to pull in information from the specification to determine the structure/how the recited means would be accomplished [for example, without reading the specification, one could interpret the communication unit as being some interface that a user/driver interacts with upon hearing or seeing an emergency vehicle’s siren or lights. With the specification and invocation of 112f, this interpretation would not be valid, as the communication unit, element 300, has further structure that would preclude this interpretation, including a receiving unit, transmission unit etc.…].
Thus, the 112f invocation is sustained.
Regarding the 112b rejection, the examiner acknowledges the written clarification in the remarks that identifies the specific elements/structure each 112f invocation corresponds to. Therefore, the examiner withdraws the related 112b rejections.




Applicant argues on pages 14-15 of the remarks that the prior art does not recite the amended material. The examiner agrees, and withdraws the rejection. However, a new rejection has been made in light of Rothoff.

Applicant argues on page 15 of the remarks that the configuration is vital to a situation pertaining to an emergency vehicle, and that the prior art does not cover the claim language and situation. The examiner agrees that the previously recited prior art does not teach material regarding the automatic riving vehicle [a lead or leader vehicle] is positioned at the tail end of the platoon, and as mentioned above, has brought in Rothoff to teach said deficiency. The current claim language is ambiguous as to when the automatic driving vehicle is at a tail end of the platoon; specifically, whether it must be at the tail end prior to the formation of the platoon or not. Under the broadest reasonable interpretation, this requirement is fulfilled by the lead vehicle controlling the platoon by being positioned at the tail end of the platoon. Rothoff teaches that a platoon can be controlled from an ambiguous position in the group, and exemplifies the tail end (paragraph 0019). Thus, one of ordinary skill in the art would consider it obvious to arbitrarily position the lead vehicle within the platoon formation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662